Citation Nr: 0728121	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  06-15 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1971.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2005 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in St. Petersburg, Florida, that denied the benefit sought on 
appeal.  


FINDING OF FACT

The veteran's PTSD is manifested by total occupational and 
social impairment, due to such symptoms as a gross impairment 
in thought processes and communication, persistent delusions, 
grossly inappropriate behavior, a persistent danger of 
hurting himself or others, and an intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene).


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has disagreed with the 70 percent disability 
rating currently assigned for his service-connected PTSD, and 
seeks a 100 percent rating.  The veteran was initially 
awarded service connection for his PTSD and assigned a 30 
percent rating in an unappealed rating decision of June 1997.  
As such, while the veteran's entire history is reviewed when 
making a disability determination, 38 C.F.R. § 4.1, where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).
  
Under Diagnostic Code 9411, a 100 percent rating is warranted 
when the following is shown:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

In determining the appropriateness of the 70 percent 
evaluation assigned to the veteran's disability, the 
veteran's Global Assessment of Functioning scores will be 
discussed.  A GAF score of 41-50 contemplates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See DSM-IV at 44-47.  A GAF 
score of 51-60 contemplates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Id.  A GAF score of 61-70 contemplates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  Id.  A GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

The evidence shows the veteran's current level of functioning 
warrants a 100 percent rating.  The veteran's GAF scores are 
reflective of serious impairment.  A VAMC treatment note of 
March 2005 documented the score as 49.  In a May 2005 VA 
examination report, the examiner found the veteran's GAF 
score was 45, and had been 45 over the past year.  In a June 
2005 VAMC treatment note the score was again 45.  Most 
recently, an August 2005 VAMC treatment note indicated the 
veteran's GAF score was 40.  At that time, the examiner, who 
had been providing treatment to the veteran over the last 
year, stated that "his ptsd sx have been worsening."    

In conjunction with the GAF scores, the symtomatology 
required for a 100 percent rating is established by the 
evidence.  There are a number of behaviors the veteran 
exhibits that illustrate a gross impairment in thought 
processes, grossly inappropriate behavior, and a persistent 
danger of the veteran hurting himself or others.  For one, 
the veteran's road rage has been documented on a number of 
occasions.  He reported to the May 2005 VA examiner that he 
had recently run a young woman off the road because she tried 
to pass him.  He reported to the examiner that his intent had 
been to kill her.  In the discussion section of the 
examination report, the examiner stated that it is merely 
"to be hoped that he does not lose control and hurt himself 
or someone else."   In a March 2005 VAMC treatment note the 
veteran reported that he "lost it" one day with some kids 
in a traffic incident and engaged in a verbal altercation.  
In a June 2005 VAMC treatment note the veteran described 
another altercation which "almost erupted into a road rage 
altercation."  The veteran's violent tendencies are also 
evident in his workplace.  The May 2005 examination report 
documents the veteran's history of altercations with co-
workers and the fact that he has been terminated on multiple 
occasions because of this.  The examiner noted that the 
veteran "continues to have a reputation as a seriously 
disturbed, frightening, and easily provoked individual."  At 
the March 2007 hearing the veteran testified to wanting to 
"grab" a current co-worker with whom he has an ongoing 
conflict.  The evidence also indicates that the veteran 
perpetrates domestic violence.  A November 2003 letter 
written by the veteran's wife describes the veteran's anger 
and violent temper.  In a March 2005 VAMC treatment note the 
veteran reported having recently shoved his wife into a wall.  
At the May 2005 examination the veteran reported that he 
attacks his wife in his sleep.  At the March 2007 hearing the 
veteran testified that he beats his wife.

In addition to this symtomatology, there is also evidence of 
persistent delusions as the May 2005 VA examiner found the 
veteran's thought processes are "focused around obsessive 
concerns and preoccupations that have delusional 
underpinnings."  There is also evidence of an intermittent 
inability to maintain basic cleanliness as the veteran 
attended the May 2005 VA examination in "soiled attire."

The sum of these symptoms indicate total occupational and 
social impairment.  The May 2005 VA examiner explicitly found 
that he is "a poor candidate for regular competitive 
employment."  As for social functioning, examiner 
specifically found, "he has no social life, and is unable to 
tolerate exchanges with persons in the outside world."  As 
described above, the veteran has a poor relationship with his 
wife, and the VA examination report describes the veteran's 
conflicts with his neighbors.  An August 2004 VAMC treatment 
note reflects that the veteran's son died in a house fire and 
there is no indication in the medical evidence that the 
veteran has any relationship with any other family members or 
friends.   

For all of these reasons, the Board finds a 100 percent 
evaluation is warranted for the veteran's PTSD.
	
Notice and Assistance

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the veteran dated in April 2005.  In August 2006 the veteran 
was mailed notice concerning disability ratings and effective 
dates, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  
	
The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept apprised of 
the RO's actions in this case by way of the Statement of the 
Case, and have been informed of the evidence considered, the 
pertinent laws and regulations, and the rationale for the 
decisions reached in denying the claim.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied.  


ORDER

A disability rating of 100 percent for the veteran's PTSD is 
granted, subject to statutory and regulatory provisions 
governing the payment of monetary benefits.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


